Citation Nr: 0802943	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  01-09 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for sinusitis with a history of septoplasty 
(sinusitis).

2.  Entitlement to an initial disability rating in excess of 
10 percent for right knee arthritis (right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2001 and May 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Columbia, South Carolina.  In the July 2001 rating 
action, the RO denied entitlement to an initial evaluation in 
excess of 10 percent for right knee disability, and in the 
May 2002 rating action, the RO granted service connection for 
sinusitis and assigned an initial 10 percent evaluation, 
effective February 1, 2001.  The veteran perfected a timely 
appeal of these determinations to the Board.

In January 2004, the veteran, accompanied by his 
representative, testified at a videoconference hearing before 
the undersigned Veterans Law Judge.

When this matter was previously before the Board in August 
2004, the Board awarded the veteran a 30 percent rating for 
his sinusitis, effective February 1, 2001.  In that decision, 
the Board also remanded the veteran's right knee disability 
claim to the RO for further development and adjudication.

The veteran appealed that the Board's August 2004 decision 
insofar as it denied an evaluation in excess of 30 percent 
for his sinusitis to the United States Court of Appeals for 
Veterans Claims (Court), which in an April 2005 order, 
granted the parties' joint motion for remand, vacating the 
Board's August 2004 decision insofar as it denied an 
evaluation in excess of 30 percent for sinusitis and remanded 
the case for compliance with the terms of the joint motion.

In June 2005, the Board remanded the claim to the RO for 
further development.  Following the additional development, 
the RO, in September 2007, issued a supplemental statement of 
the case (SSOC) which denied an initial rating in excess of 
20 percent for sinusitis.  Thereafter, the case was returned 
to the Board.

In October 2007, the veteran submitted additional evidence in 
support of his claim.  In the December 2007 Appellant's 
Brief, the veteran's representative waived initial RO 
consideration of this evidence.  See 38 C.F.R. § 20.1304 
(2007).  

The issue of entitlement to an initial disability rating in 
excess of 10 percent for right knee disability is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The evidence of record does not show that the veteran has had 
chronic osteomyelitis or repeated surgeries for sinusitis.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for sinusitis with a history of septoplasty are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6514 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notice in August 
2005 and the RO readjudicated the claim in a SSOC issued in 
September 2007.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran was provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the notice.  His representative submitted written argument 
on his behalf in December 2007.  Therefore, there is no 
prejudice to the veteran because his claim was readjudicated 
by the RO after appropriate VCAA notice was provided.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfies the first three "elements" of the 
notice requirement.  In addition, the August 2005 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in the 
September 2007 SSOC, including as it relates to the 
downstream effective date element of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

Entitlement to an initial disability rating in excess of 30 
percent for sinusitis.

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson  at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).  

The veteran's service-connected sinusitis disability is 
currently evaluated under 38 C.F.R. § 4.97, DC 6514.  Under 
the rating criteria applicable for DC 6514, sinusitis 
(whether pansinusitis, ethmoid sinusitis, frontal sinusitis, 
maxillary sinusitis, or sphenoid sinusitis) is rated under a 
general rating formula.  See 38 C.F.R. § 4.97. 

A 30 percent rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.

The note to the general rating formula for sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

Analysis

The procedural history of this case has been set out in the 
Introduction above.  This case is currently at the Board 
pursuant to the Court's April 2005 order which vacated the 
Board's August 2004 decision insofar as it denied an initial 
rating in excess of 30 percent for sinusitis and remanded the 
case so that the veteran could be afforded a VA examination.  
No other reason was stated for the remand.  The veteran was 
afforded a VA examination in March 2007.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not show that the veteran 
has chronic osteomyelitis nor repeated surgeries for 
sinusitis.  The Board acknowledges that treatment records 
show that the veteran has received antibiotic treatment for 
14-day periods and consistently takes medications to control 
the symptoms related to sinusitis; however, there is no 
indication that he has had chronic osteomyelitis or repeated 
surgeries.  On the contrary, a March 2007 VA examination 
revealed no evidence of significant or acute sinus disease 
and a CAT scan of the sinuses was normal.  

Given this evidence, the Board finds that at no time since 
the effective date of service connection, February 1, 2001, 
has the veteran's sinus disability met or nearly approximated 
the criteria for a 50 percent rating.  Accordingly, the Board 
concludes that staged ratings are not for application in this 
case.  See Fenderson, supra.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for sinusitis is denied.  


REMAND


Entitlement to an initial disability rating in excess of 10 
percent for right knee disability.

Reasons for remand

VA examination 

As noted in the Introduction, the Board, in its August 2004 
decision, remanded the right knee disability claim to the RO 
for further development - specifically, a VA examination.  In 
its June 2005 remand regarding the sinusitis issue, the Board 
advised the RO that the claims file did not reflect that it 
had completed the development ordered on the right knee 
issue, and noted that the claim remained in appellate status.  
The Board urged that the RO expeditiously consider that 
issue.  

Upon review, the record still does not show that the veteran 
has been afforded a VA examination on his right knee as 
instructed in the August 2004 remand.  In Stegall v. West, 11 
Vet. App. 268, 271 (1998), the Court held that compliance 
with remand instructions is neither optional nor 
discretionary.  The Court further held that where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.



Accordingly, the case is REMANDED to the AMC for the 
following action:


1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of his right knee 
arthritis.  The examination report 
should set forth all objective findings 
regarding the veteran's service-
connected right knee disability, 
including range of motion measurements.  
The examiner should be requested to 
identify any objective evidence of 
pain, painful motion, or functional 
loss due to pain as a result of the 
right knee disability.  The extent of 
any weakened movement, excess 
fatigability or incoordination 
associated with this disability should 
be specifically assessed.  The examiner 
should also express an opinion as to 
whether there would be additional 
limits on functional ability during 
flare-ups (if the veteran describes 
flare-ups), and if feasible, express 
this in terms of additional limitation 
of motion during flare-ups.  If not 
feasible, the examiner should so state.  
All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  
The veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner is to 
indicate in the report whether the file 
was reviewed.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

2.  Readjudicate the issue of an 
increased rating for right knee 
disability.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
SSOC and given an appropriate 
opportunity to respond.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


